Citation Nr: 1019790	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  05-16 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for bilateral pes planus.  

2.  Entitlement to service connection for congestive heart 
failure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from December 1977 to November 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama, granting service connection for 
bilateral pes planus and assigning a noncompensable 
disability rating, and, denying service connection for 
congestive heart failure.  During the pendency of this claim, 
the Veteran's initial disability rating for bilateral pes 
planus was increased to 30 percent.  Since this grant did not 
constitute a full grant of the benefits sought on appeal, 
this claim is still in appellate status.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  

The Veteran was scheduled for a hearing before a Travel Board 
Member in April 2010.  However, the Veteran failed to report 
to this scheduled hearing and VA has received no statement of 
good cause for the failure to appear from the Veteran.  
Therefore, the hearing request is deemed to have been 
withdrawn.

The issues of entitlement to service connection for 
congestive heart failure is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's bilateral pes planus is severe and is 
manifested by pain, tenderness, mild hallux valgus, a right 
second toe hammertoe, and a right foot callosity; but it is 
not pronounced and manifested by marked pronation, extreme 
tenderness of the plantar surfaces, or marked inward 
displacement and severe spasm of the tendo-achillis on 
manipulation.  





CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.45, 
4.71a, Diagnostic Codes 5276 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The Veteran's 
claim for an initial disability rating in excess of 30 
percent for bilateral pes planus arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin 
v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is 
required for this claim.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations for his bilateral pes planus in August 2006 and 
April 2009, and VA has obtained these records as well as the 
records of the Veteran's outpatient treatment with VA.  
Copies of the Veteran's private medical records have also 
been obtained and incorporated into the evidence of record.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not yet been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Increased Rating for Bilateral Pes Planus

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, 12 
Vet. App. 119, 126 (1999), the Court noted that where, as 
here, the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126 (1999).  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  
Severe flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, is rated 20 percent disabling for unilateral 
disability, and is rated 30 percent disabling for bilateral 
disability.  Pronounced flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo achillis 
on manipulation, that is not improved by orthopedic shoes or 
appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a. 

Facts and Analysis

The Veteran contends that he is entitled to an initial 
disability rating in excess of 30 percent for his service-
connected bilateral pes planus.  For historical purposes, the 
Veteran was originally granted service connection for 
bilateral pes planus in a July 2004 rating decision.  A 
noncompensable disability rating was assigned under 
Diagnostic Code 5276, effective as of May 7, 2003.  VA 
received the Veteran's notice of disagreement in January 2004 
and the Veteran appealed this decision to the Board in May 
2005.  Subsequently, in a December 2007 rating decision, the 
Veteran's disability rating was increased to 30 percent, 
effective as of May 7, 2003.  

The Veteran sought treatment with VA for bilateral foot pain 
in July 2003.  The Veteran reported that his pain was due to 
frost bite he suffered during his military service.  The 
evidence also demonstrates that VA prescribed insoles to the 
Veteran in July 2004 for his bilateral foot and ankle pain.  
Another July 2004 VA podiatry note indicates that the Veteran 
was ambulatory and in no distress upon leaving the 
examination.  An April 2005 private foot evaluation notes 
that the Veteran was suffering pain in both feet and ankles.  
X-rays revealed some mild degenerative changes, but there 
were no obvious tarsal coalitions, fractures, or subluxation.  
A diagnosis of bilateral pes planus with foot pain was 
assigned.  

The Veteran was afforded a VA examination for his bilateral 
pes planus in August 2006.  The examiner noted that the 
Veteran could only stand and walk for several minutes at a 
time.  It was also noted that the Veteran used bilateral 
forearm crutches at this time with bilateral ankle-foot 
orthoses.  Examination revealed mildly pronated feet with 
grade 1 pes planus.  There was also a 5 degree varus 
alignment of the Achilles tendon on the left, but Achilles 
alignment was normal on the right.  During the examination of 
the right foot, there was pain upon manipulation with a 
generalized tenderness to palpation.  There was no evidence 
of plantar callus or abnormal weightbearing.  There was 
evidence of a slight flexible hammertoe deformity of the 
right second toe.  Examination of the left foot also revealed 
pain with manipulation of the foot with a generalized 
tenderness to palpation.  There was no evidence of plantar 
callus formation or abnormal weightbearing.  X-rays revealed 
degenerative changes of the bilateral great toe 
metatarsophalangeal joints, but there was no definitive 
evidence of pes planus.  

The Veteran was afforded an additional VA examination of the 
feet in April 2009.  During the examination, the Veteran 
complained of a dull ache in his feet bilaterally that was 
constant and rated as 5 out of 10 for pain.  The Veteran also 
complained of weakness and some fatigability of the feet 
bilaterally.  At the time of examination, the Veteran was in 
a wheelchair.  The examiner noted that the Veteran found it 
very difficult to ambulate as a result of his gouty arthritis 
and not because of his pes planus.  Examination of the feet 
revealed some swelling bilaterally that was believed to 
belymphedema secondary to his congestive heart failure.  The 
Veteran also had a history of gouty arthritis and 
osteoarthritis that was unrelated to his pes planus.  The 
examiner concluded that the Veteran had a mild hallux valgus 
and a mild degree of hammertoe of the second toe in the right 
foot.  Dorsiflexion and plantar flexion were difficult due to 
the Veteran's gouty arthritis.  The examiner noted that while 
there was evidence of pes planus, it appeared to be mild.  
There was evidence of a callus on the lateral right heel.  
The examiner noted that the Veteran's gait and tendon 
alignment could not be evaluated because the Veteran was 
unable to stand.  

X-rays revealed worsening arthritic changes at the tarsal and 
tarsometatarsal joints bilaterally in a distribution that was 
suggestive of diabetic osteoarthropathy.  The examiner 
concluded that the findings at both great toes were mainly 
degenerative with no definite evidence of osteomyelitis or 
gout.  There was no evidence of pes planus upon X-ray 
evaluation.  The examiner concluded that the Veteran's foot 
pain was due to comorbidities such as osteoarthritis, gouty 
arthritis and changes related to diabetes, and it was not 
related to his pes planus.  

The Veteran also submitted additional private medical records 
from 2009.  According to a March 2009 podiatry record, the 
Veteran had a 1.5 centimeter (cm) ulcer on his heel.  A June 
2009 private podiatry record also noted that the Veteran had 
a lump on the top of his left foot with no evidence of bony 
involvement.  Neither of these records addressed the 
Veteran's pes planus or suggested that these conditions were 
related to pes planus.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to an initial disability rating in 
excess of 30 percent for his bilateral pes planus.  Under 
Diagnostic Code 5276, the next-higher disability rating of 50 
percent is warranted when there is evidence of bilateral 
pronounced flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achillis on 
manipulation, that is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a.  

The evidence of record demonstrates that the Veteran does not 
suffer from "pronounced" flatfeet since his pes planus was 
not evident upon X-ray in August 2006 or in April 2009.  In 
addition, the April 2009 examiner described the Veteran's pes 
planus as mild.  The August 2006 VA examiner noted that the 
Veteran had generalized tenderness of the feet, but this is 
not suggestive of "extreme" tenderness.  There is also no 
evidence of marked inward displacement, and the August 2006 
examiner noted that there was a 5 degree varus alignment of 
the Achilles tendon on the left and none on the right.  This 
is not suggestive of severe spasm of the tendo achillis on 
manipulation.  While the April 2009 VA examiner was not able 
to evaluate the Veteran's Achilles tendon, it was the 
examiner's opinion that the Veteran's worsening condition was 
related to conditions such as diabetes mellitus and not his 
bilateral pes planus.  Finally, none of the VA treatment 
records or private medical records in the claims file 
demonstrate symptomatology that would warrant a disability 
rating in excess of 30 percent.  As such, the Veteran is not 
entitled to the highest disability rating of 50 percent for 
his bilateral pes planus.  

The Board has also considered whether the Veteran may be 
entitled to a separate disability rating based on any other 
applicable diagnostic code.  However, there is no evidence of 
bilateral weak foot characterized by muscular atrophy, 
acquired claw foot, Morton's disease, hallux rigidus, 
malunion or nonunion of the tarsal or metatarsal bones, or 
other foot injuries that are secondary to the Veteran's 
bilateral pes planus.  Furthermore, while there is evidence 
of hallux valgus and a hammertoe of the right second toe, 
hallux valgus is only assigned a compensable disability 
rating if it is severe or if it has been operated upon.  
There is no evidence to suggest that the Veteran suffers from 
severe hallux valgus or that this has ever been operated on.  
Furthermore, a single hammertoe is rated as noncompensable.  
As such, there are no other applicable diagnostic codes that 
would permit a separate compensable disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5276-84.  

The Board recognizes that the Veteran believes he is entitled 
to a disability rating in excess of 30 percent for his 
bilateral pes planus.  According to a March 2009 letter, the 
Veteran reported having swelling in his feet with marked 
deformity on pronation and abduction.  The Veteran also 
reported having extreme tenderness in his feet.  However, 
this evidence does not suggest that the Veteran is entitled 
to a higher disability rating for his service-connected 
bilateral pes planus.  A 30 percent disability rating is 
meant to compensate a Veteran for marked deformity on 
pronation and abduction, pain on manipulation and swelling on 
use.  Furthermore, the April 2009 VA examiner specifically 
found that the Veteran's swelling and foot pain was due to 
nonservice-connected disabilities such as congestive heart 
failure and diabetes, and not due to his pes planus.  

The Board has also considered whether a claim for total 
disability benefits based on individual unemployability is 
warranted.  The Court has held that TDIU is an element of an 
increased rating claim.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  However, as noted above, the Veteran's September 
2008 VA examination notes that the Veteran is unemployed as a 
result of a nonservice-connected cardiovascular condition.  
Since there is no evidence to suggest that the Veteran is 
unemployable as a result of his service-connected bilateral 
pes planus, further consideration of this matter is not 
warranted.  

Extraschedular consideration under 38 C.F.R. § 3.321 is also 
not warranted as there is no evidence that this disability 
causes marked interference with employment or frequent 
hospitalizations.  

As a final matter, as this issue deals with the rating 
assigned following the original claim for service connection, 
consideration has been given to the question of whether the 
application of staged ratings, as enunciated by the Court in 
the case of Fenderson v. West, would be in order.  See 12 
Vet. App. 119 (1999).  However, as outlined above, the 
preponderance of the evidence demonstrates that the Veteran's 
bilateral pes planus has been no more than 30 percent 
disabling at any time during the pendency of his claim.  As 
such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to an initial disability rating in excess of 30 percent for 
bilateral pes planus must be denied.


ORDER

Entitlement to an initial disability evaluation in excess of 
30 percent for bilateral pes planus is denied.  





	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran contends that he is entitled to service 
connection for congestive heart failure.  However, additional 
evidentiary development is necessary before appellate review 
may proceed on this matter.  

The Veteran has claimed that he suffered from chest pain 
since his military service.  However, the first medical 
evidence of a heart condition of record is an August 1999 
letter from a private physician with the initials G.M.P.  
According to Dr. P, the Veteran suffered from severe non-
ischemic cardiomyopathy with an injection fraction of 10 
percent.  It was noted that the Veteran was at high risk of 
sudden cardiac death if he was exposed to any undue stress, 
extreme temperature, or extreme activity.  Dr. P opined that 
the Veteran was 100 percent disabled as a result of his 
cardiovascular disability.  Therefore, while the record does 
not demonstrate that the Veteran has suffered from chronic 
symptomatology since his separation from active duty, Dr. P's 
finding of 100 percent disability as of August 1999 is highly 
suggestive of earlier symptomatology.  

According to the Veteran's August 2006 VA examination, he had 
been receiving Social Security Administration (SSA) benefits 
since 1999.  Therefore, there is a possibility that the 
Veteran's SSA records may contain medical evidence predating 
August 1999.  VA has a duty to obtain SSA records when they 
may be relevant.  See Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the AMC/RO should contact the SSA and obtain and 
associate with the claims file copies of the Veteran's 
records regarding SSA benefits, including the complete 
medical records upon which any decision was based.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Social 
Security Administration (SSA) and request 
copies of any and all records pertaining 
to this Veteran.  Any records that are 
received should be incorporated into the 
claims file.  

2.  After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


